Exhibit 10.1 FIRST AMENDMENT THIS FIRST AMENDMENT dated as of August 8, 2008 (this “Amendment”) amends the Fourth Amended and Restated Credit Agreement dated as of December 28, 2007 (the “Credit Agreement”) among Middleby Marshall Inc. (the “Company”), The Middleby Corporation (the “Parent”), various financial institutions (the “Lenders”) and Bank of America, N.A., as administrative agent (in such capacity, the “Administrative Agent”).Capitalized terms used but not defined herein have the meanings set forth in the Credit Agreement. WHEREAS, the parties hereto desire to amend the Credit Agreement as more fully set forth herein; NOW, THEREFORE, the parties hereto agree as follows: SECTION 1Amendments.Subject to the satisfaction of the conditions precedent set forth in Section 3, the Credit Agreement is amended as set forth below. 1.1Addition of Definitions.The following new definitions are added to Section 1.1 in proper alphabetical sequence: Computation Date - see Section2.3.9. Dollar Equivalent means, at any time (i) with respect to any amount denominated in Dollars, such amount, and (ii) with respect to any amount denominated in a currency other than Dollars, the equivalent amount in Dollars as determined by the Administrative Agent at such time on the basis of the Spot Rate for the purchase of Dollars with such currency on the most recent Computation Date. Euro and € means the single currency of the participating member states of the European Union. Spot Rate for a currency means the rate quoted by the Administrative Agent as the spot rate for the purchase by the Administrative Agent of such currency with another currency through its Foreign Exchange Trading Center (or such other office of the Administrative Agent or an affiliate thereof as the Administrative Agent may select for any particular currency) at approximately 11:00 a.m. (Chicago time) on the date two Business Days prior to the date as of which the foreign exchange computation is made. 1.2Definition of Pro Forma EBITDA.The definition of Pro Forma EBITDA is amended by (a) inserting the following proviso immediately after the semi-colon (and immediately prior to the word “and”) at the end of clause (i): provided that in the case of the proposed Acquisition disclosed to the Administrative Agent prior to August 1, 2008, the historical net income of the target entity shall be increased (to account for cost savings resulting from the closing of (a) a division of the target entity and (b) the target entity’s headquarters, as reflected in financial information delivered to the Lenders in connection with the First Amendment to this Agreement) by an amount equal to -1- the product of (i) $24,000,000 multiplied by (ii) a fraction, the numerator of which is the remainder of 365 minus the number of days that have elapsed since the consummation of such Acquisition and the denominator of which is 365; and (b) deleting the first parenthetical clause in clause (ii) (which currently reads “(or division or similar business unit)”) and substituting the following therefor: (or division or similar business unit, but in any event excluding, to the extent any aspect thereof may constitute a disposition, the items referred to in subclauses (a) and (b) of the proviso to clause (i) above. 1.3Definition of Stated Amount.The definition of Stated Amount is amended in its entirety to read as follows: Stated Amount means, with respect to any Letter of Credit at any date of determination, the maximum aggregate Dollar Equivalent amount available for drawing thereunder at any time during the remaining term of such Letter of Credit under any and all circumstances (including after giving effect to any increase therein that may be required by the terms thereof), plus the aggregate Dollar Equivalent amount of all unreimbursed payments and disbursements under such Letter of Credit. 1.4Currencies of Letters of Credit.Section 2.1.2 is amended by (a) replacing the reference to “$25,000,000” with “$50,000,000” and (b) adding the following two sentences at the end thereof: Letters of Credit may be issued in Dollars, Euros or any other currency that (i) is freely traded in the interbank foreign exchange markets, (ii) is freely convertible into Dollars and (iii) has been approved by the applicable Issuing Lender and the Administrative Agent.In the case of a Letter of Credit not denominated in Dollars, the Company shall reimburse the Issuing Lender in such other currency, unless (A) the Issuing Lender (at its option) shall have specified in in writing that it will require reimbursement in Dollars or (B) in the absence of any such requirement for reimbursement in Dollars, the Company shall have notified the Issuing Lender promptly following receipt of the notice of drawing that the Company will reimburse the Issuing Lender in Dollars. 1.5Reimbursement Obligations.The second sentence of Section 2.3.3 is amended in its entirety to read as follows: If the Company fails to reimburse the Issuing Lender by the date and time specified in the preceding sentence, then the Administrative Agent shall promptly (a) determine the Dollar Equivalent amount of the unreimbursed drawing (the “Unreimbursed Amount”) and (b) notify each Lender of such unreimbursed drawing and the Dollar Equivalent amount of such Lender’s Percentage of such Unreimbursed Amount. 1.6Funding by Lenders to Issuing Lenders.The text of Section 2.3.5 is amended in its entirety to read as follows: -2- If an Issuing Lender makes any payment or disbursement under any Letter of Credit and such payment or disbursement is not reimbursed (by the making of Base Rate Loans or otherwise) by the date and time specified in the first sentence of
